VAUGHN, Judge.
Defendant' entered pleas of guilty to bills of indictment charging two counts of felonious larceny and two counts of felonious breaking and entering. After appropriate inquiry, the court adjudged that the pleas were freely, understanding^ and voluntarily entered. Judgments were entered imposing two concurrent prison sentences of ten years each which, in turn, were to run concurrently with a sentence then being served by defendant in the federal prison system. A five years sentence, to begin at the expiration of the ten years sentence, was also imposed. Defendant was represented at trial and on this appeal at the expense of the State. We have examined defendant’s *151assignments of error and find them to be without merit. The judgments from which defendant appealed are affirmed. ■■
Affirmed.
Judges Britt and Morris concur.